       Case 1:18-cv-09936-LGS Document 172 Filed 02/21/20 Page 1 of 1
                                                  10250Cons
                                                          tel
                                                            lat
                                                              ionB
                                                                 lvd
                                                                   .,Su
                                                                      i
                                                                      te1100
                                                  Lo
                                                   sAnge
                                                       les
                                                         ,Ca
                                                           l
                                                           ifo
                                                             rnia 90067
                                                  Te
                                                   l
                                                   :+1
                                                     .424
                                                        .653
                                                           .5500 Fa
                                                                  x:+1
                                                                     .424
                                                                        .653
                                                                           .5501
                                                  www
                                                    .lw
                                                      .com

                                                  F
                                                  IRM/AFF
                                                        ILIATE OFF
                                                                 ICES
                                                  Be
                                                   i
                                                   jing      Mo
                                                              scow
                                                  Bo
                                                   ston      Mun
                                                               ich
                                                  B
                                                  russe
                                                      ls     NewYo
                                                                 rk
                                                  Cen
                                                    tur
                                                      yCi
                                                        ty   O
                                                             rangeCoun
                                                                     ty
                                                  Ch
                                                   icago     Pa
                                                              ris
F
ebru
   ary21
       ,2020                                      Duba
                                                     i       R
                                                             iyadh
                                                  Dü
                                                   sse
                                                     ldo
                                                       rf    SanD
                                                                iego
                                                  F
                                                  ran
                                                    kfu
                                                      rt     SanF
                                                                ran
                                                                  cis
                                                                    co
V
IAECF                                             Hambu
                                                      rg     Seou
                                                                l
                                                  HongKong   Shangha
                                                                   i
TheHonorab
         leLornaG .Schof
                       ield                       Hou
                                                    ston     S
                                                             i
                                                             liconVa
                                                                   l
                                                                   ley

Uni
  tedSta
       tesDis
            tr
             ictJudg
                   e                              London     S
                                                             ingapo
                                                                  re
                                                  Lo
                                                   sAnge
                                                       les   To
                                                              kyo
South
    ernDis
         tri
           ctofN ewYo rk                          Mad
                                                    rid      Wa
                                                              shing
                                                                  ton
                                                                    ,D.C
                                                                       .
40FoleySquar
           e                                      M
                                                  i
                                                  lan
NewYo rk
       .N ewYork10007


           R
           e:    J
                 aneDo
                     e,e
                       tal
                         .v.Th
                             eTrumpCo
                                    rpo
                                      rat
                                        ion
                                          ,eta
                                             l.
                                              ,18
                                                -cv
                                                  -09936(LGS
                                                           )

D
earJudg
      eScho
          fie
            ld:

       Wewri
           teonb ehalfofnonpa
                            rt
                             i e
                               sJMBP  ,LLC( “
                                            JMBP  ”
                                                  )and M e
                                                         tro-Go
                                                              ldwyn-M aye
                                                                        r
StudiosInc
         .(“MGM  ”),pursuan
                          ttoRuleI.D.3ofYourHono r’sInd
                                                      ividua
                                                           lRulesandProcedure
                                                                            s
forC ivi
       lC a
          ses(the“Indiv
                      idu a
                          lRul
                             e s
                               ”),toresp
                                       ect
                                         ful
                                           lyr eque
                                                  stprov
                                                       isiona
                                                            lapprova
                                                                   ltofil
                                                                        eund e
                                                                             r
sealc e
      rta
        inexhibi
               tsatta
                    chedtothed e
                               clara
                                   tionofJes
                                           sicaStebbin
                                                     sBin a
                                                          ,submi
                                                               ttedinsuppor
                                                                          tof
JMBPand MGM    ’
               soppo si
                      tiontop
                            lain
                               tiffs
                                   ’mo t
                                       iontocomp el
                                                  .

      JMBPa  n
             d MGMh  av eprovi
                             sional
                                  lyfi
                                     ledthedocum ent
                                                   sund e
                                                        rs ealandhavef
                                                                     iled
prov
   is
    ional
        lyr ed
             actedvers
                     ion softhesam eonthepubl
                                            icdo cke
                                                   t.Ina ccordancewi
                                                                   ththis
Cour
   t’sFebrua
           ry10 ,2020O rder
                          ,JMBPand MGMw    il
                                            lfi
                                              leacon so
                                                      lida
                                                         t edlet
                                                               terby M
                                                                     ar ch3
                                                                          ,
2020,explain
           ingwhyc ert
                     aininformationinpla
                                       int
                                         if
                                          fs’motiontocomp el,JMBPand MGM  ’s
oppos
    it
     ion,andplaint
                 if
                  fs’replyshouldrem a
                                    inredac
                                          tedorse a
                                                  led
                                                    .

                                   B
                                   estr
                                      ega
                                        rds
                                          ,


                                   J
                                   ess
                                     icaS
                                        tebb
                                           in in
                                             sB a(
                                                 admi
                                                    tte
                                                      dproha
                                                           cvi
                                                             ce)
                                   o
                                   fLATHAM& WATK  INSLLP


c
c:A
  llcoun
       selo
          fre
            cord(v
                 iaECF
                     )
